Title: From John Adams to George Washington Adams, 14 May 1822
From: Adams, John
To: Adams, George Washington


				
					my dear George
					Montezillo May 14th 1822
				
				I will not trouble you, to read a history of my pains and aches, as an apology for neglecting to acknowledge your letters which  I have regularly received as far as No 28. I am now better and thank you for your punctual attention. I preserve all your letters in a bundle—hæc olim  meminisse juvabit—your observations upon Congress, and its Members, are as they ought to be, candid cautious and prudent, it is an old observation that when there are many passengers in  a ship, on a long voyage before they reach their Port they loose their tempers, grow impatient and fretfull, and quarrelsome so as to find it difficult to keep the peace it is very much so in long Sessions, of Legislative assemblies, I have seen it very often, and felt it sometimes, I have sett the year round in the old Congress till the strength of my body has been exhausted and the tone of my mind almost distroyed, to such a degree that I have been obliged to fly home to preserve my reason and my Life—The Gentleman who said he was heartsick of Legislation, expressed no more than hundreds have felt before him. There is not more anger, or impatience in Congress now, than there was almost  half a Century ago—We are waiting with some anxiety to see the ominous letter of Mr Russell, surely it must be a prodigy if we are to judge by the solemn press that is made about it before it comes out, but I regard it no more than the ignis fatu’us that I have some times seen in a bag I am glad you like Puffindorf I hope you have Barbeyrac’s edition, with his Commentarys and Notes, and his History of Moral Philosiphy. Barbeyrac, is worth more than Puffindorf If I remember and judge right,I rejoice in your Mothers health, and am anxious to know, whether we may have as we ardently wish, to see you all here this summer, I am confident your Father will never have any purgatory to suffer in a future state for his whole life has been a series of fatigues, dangers, sufferings, and purifications, but the integer, vitæ scellerisque purus, they bid defiance to earth and Hell, your Brother John has acquired a sprig of Laurel— Judge Davis, and several other Gentlemen of sound judgement, have expressed to me very handsome approbations of his performance, I wished to have been an Auditor but invincible infirmities forbid me that pleasure. Mr Shaw has been ill, but is so much better—as to pass last sunday with us—your affectionate Grand Father
				
					John Adams
				
				
					P.S. we have read through two volumes of Browns lectures I recomend these scotch metaphysical Philosophers to your attention, and diligent perusal, there is nothing like Mathematicks and metaphysicks to form, and confirm, habits of attention, and give acuteness, and sagacity, to the mind—
				John Adams
			